DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 and 7/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“A surging precursor detecting device configured to detect” in claim 1, line 1.
When looking to the specification, the hardware structure associated with the “surging precursor detecting device” is being interpreted as “a computer,” please see at least Fig. 1 and [0024] of the instant specification. The corresponding algorithm of the “surging precursor detecting device” can be found in at least Fig. 9 and corresponding paragraphs. This is to be the structure and algorithm required for the claim, or equivalents thereof.
“an acquisition unit configured to acquire time series data” in claim 1, line 6; claim 17, line 6.
When looking to the specification, the hardware structure associated with the “acquisition unit” is being interpreted as “a computer,” please see at least Fig. 1 and [0024] of the instant specification. The corresponding algorithm of the “acquisition unit” can be found in at least Fig. 9 and corresponding paragraphs. This is to be the structure and algorithm required for the claim, or equivalents thereof.
“an analysis unit configured to perform a chaotic time series analysis” in claim 1, line 11; claim 17, line 11.
When looking to the specification, the hardware structure associated with the “analysis unit” is being interpreted as “a computer,” please see at least Fig. 1 and [0024] of the instant specification. The corresponding algorithm of the “analysis unit” can be found in at least Fig. 9 and corresponding paragraphs. This is to be the structure and algorithm required for the claim, or equivalents thereof.
“a detecting unit configured to detect a precursor of the surge” in claim 1, line 14; claim 2, line 2; claim 3, line 2; claim 13, line 8; claim 17, line 14.
When looking to the specification, the hardware structure associated with the “detecting unit” is being interpreted as “a computer,” please see at least Fig. 1 and [0024] of the instant specification. The corresponding algorithm of the “detecting unit” can be found in at least Fig. 9 and corresponding paragraphs. This is to be the structure and algorithm required for the claim, or equivalents thereof.
“a detecting unit configured to detect, as a precursor of the surge” in claim 5, line 2; claim 8, line 2; claim 11, line 2.
When looking to the specification, the hardware structure associated with the “detecting unit” is being interpreted as “a computer,” please see at least Fig. 1 and [0024] of the instant specification. The corresponding algorithm of the “detecting unit” can be found in at least Fig. 9 and corresponding paragraphs. This is to be the structure and algorithm required for the claim, or equivalents thereof.
“the detecting unit is configured to determine” in claim 14, line 2.
When looking to the specification, the hardware structure associated with the “detecting unit” is being interpreted as “a computer,” please see at least Fig. 1 and [0024] of the instant specification. The corresponding algorithm of the “detecting unit” can be found in at least Fig. 9 and corresponding paragraphs. This is to be the structure and algorithm required for the claim, or equivalents thereof.
“a suppression unit configured to perform suppression control” in claim 15, line 3.
When looking to the specification, the hardware structure associated with the “suppression unit” is being interpreted as “a computer,” please see at least Figs. 1 and [0024- 0025] of the instant specification. The corresponding algorithm of the “suppression unit” can be found in at least Fig. 9 and corresponding paragraphs. This is to be the structure and algorithm required for the claim, or equivalents thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the number" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a number”.
Claim 1 recites “a precursor” in line 14. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 2 recites "the number" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a number”.
Claim 2 recites “a precursor” in line 2. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 3 recites “a precursor” in line 2. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 5 recites “a precursor” in line 2. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 6 recites “a precursor” in line 9 and 15. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 6 recites "the number" in line 11 and 14.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a number” or have the dependency depend off of claim 2.
Claim 8 recites “a precursor” in line 2. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 9 recites “a precursor” in line 9 and 12. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 9 recites "the number" in line 14 and 17.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a number” or have the dependency depend off of claim 2.
Claim 11 recites “a precursor” in line 2. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 12 recites “a precursor” in line 9. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 12 recites "the number" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a number” or have the dependency depend off of claim 2.
Claim 13 recites “a precursor” in line 8. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 14 recites “a precursor” in line 3. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 15 recites “a precursor” in line 5. It is unclear if this is the same precursor as in claim 1, line 1. Suggested correction: change to “the precursor”.
Claim 16 recites "the number" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a number”.
Claim 17 recites "the number" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a number”.
Claim 3-15 depend off of an indefinite claim, therefore, rendering the claims indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-15 recite a device, which is a machine, which is a statutory category of invention. Claims 16 recite a method, which is a process, which is a statutory category of invention. Claims 17 recite a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-17 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 16 and 17 recite the abstract idea of detecting a precursor of a surge, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively based on Mathematical Concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. The limitation of “an analysis unit configured to perform a chaotic time series analysis on the time series data with the number of embedded dimensions being not less than three; and” as drafted, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “a detecting unit configured to detect a precursor of the surge, based on an analysis value obtained by the chaotic time series analysis.” as drafted, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
Dependent claims 2-15 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 16 and 17 recite the additional limitation of “an acquisition unit configured to acquire time series data of a state quantity having a correlation with internal pressure in at least one position of an inlet piping position in the inlet piping portion, an outlet piping position in the outlet piping portion, and an intermediate position between the inlet piping position and the outlet piping position;” however, this merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process or a mathematical calculation) does not show integration into a practical application. (MPEP 2106.05(f)(2)). The claims merely detail instructions on how to detect a precursor of surge by a processor. In particular, claims 1-3, 5-6, 8-9, 11-17 recite the additional element of “a computer”, which is the structure for the claimed units, however this additional element merely links the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h))  There is no improvement to the computer running the application. The judicial exception is not applied with, or by use of, a particular machine.
Examiner’s Note: See 112F interpretation above for interpretation of the different units in the claims. 
Dependent claims 2-15 further narrow the abstract idea, identified in the independent claims, and do not introduce additional elements that integrate the claimed invention into a practical application.
Step 2B: Claims 1, 16 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 16 and 17 recite the additional limitation of “an acquisition unit configured to acquire time series data of a state quantity having a correlation with internal pressure in at least one position of an inlet piping position in the inlet piping portion, an outlet piping position in the outlet piping portion, and an intermediate position between the inlet piping position and the outlet piping position;” however, this merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process or a mathematical calculation) does not amount to significantly more. (MPEP 2106.05(f)(2)). The claims merely detail instructions on how to detect a precursor of surge by a processor. In particular, claims 1-3, 5-6, 8-9, 11-17 recite the additional element of “a computer”, which is the structure for the claimed units, however this additional element merely links the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) There is no improvement to the computer running the application. The judicial exception is not applied with, or by use of, a particular machine. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
Examiner’s Note: See 112F interpretation above for interpretation of the different units in the claims. 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further limiting the device by further defining how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 3 is directed to further limiting the device by further defining how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 4 is directed to further limiting the device by further defining the outlet piping position and time series data, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 5 is directed to further limiting the device by further defining how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 6 is directed to further limiting the device by further defining the analysis value, how the operation condition is quantified, how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 7 is directed to further limiting the device by further defining the inlet piping position and time series data, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 8 is directed to further limiting the device by further defining how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 9 is directed to further limiting the device by further defining the analysis value, how the operation condition is quantified, how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 10 is directed to further limiting the device by further defining the intermediate position and time series data, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 11 is directed to further limiting the device by further defining how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 12 is directed to further limiting the device by further defining the analysis value, how the operation condition is quantified, how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 13 is directed to further limiting the device by further defining the time series data and how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 14 is directed to further limiting the device by further defining how the precursor of surge is detected, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 15 is directed to further limiting the device by further defining how suppression control is performed, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Accordingly, claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 6506010 in view of Bright et al. “Stall precursor Identification in High-Speed Compressor Stages using Chaotic Time Series Analysis Methods” (Journal of Turbomachinery Vol 119).
Regarding claim 1, Yeung discloses:
A surging precursor detecting device (Fig 2) configured to detect a precursor of a surge (Col 4, line 27: 34 extracts data from sensors and finds stall precursors and surges (Col 5, line 11-25)) of a compressor (14) including a housing portion (Fig 1: 12) housing a blade (Blades of 14) including 
a rotary blade of an impeller and configured to compress a fluid (14 receives air and compresses air) supplied from 10an inlet piping portion (16) and discharge the fluid to an outlet piping portion (Outlet of 14 into the combustor), 
the surging precursor detecting device comprising: an acquisition unit (Fig 2: 32) configured to acquire time series data of a state quantity (Col 4, line 19-41: 32 collects pressure and velocity in real time) having a correlation with internal pressure in at least one position of an inlet piping position in the inlet piping portion (30 receives P1), an outlet piping position in 15the outlet piping portion (30 receives P2), and an intermediate position between the inlet piping position and the outlet piping position (30 receives pressure and velocity from multiple points in the compressor 14); 
an analysis unit (34 and 36) configured to perform a stall detection algorithms (36) on the time series data with the number of embedded dimensions being not less than three (Col 4, line 19-41: Data is analyzed from all of the sensors); and
a detecting unit (40, 42 and 38) configured to detect a precursor of the surge, based on an analysis value (38) obtained by a stall detection algorithms (38 and 42 are compared).
However, Yeung is silent as to: 
an analysis unit configured to perform a chaotic time series analysis on the time series data with the number of embedded dimensions being not less than three; and 20
a detecting unit configured to detect a precursor of the surge, based on an analysis value obtained by the chaotic time series analysis.
From the same field of endeavor, Bright teaches: 
an analysis unit configured to perform a chaotic time series analysis on the time series data (Pages 293-294) with the number of embedded dimensions being not less than three (Pages 295, Col 2, paragraph 3 starting with “Data from”); and 20
a detecting unit configured to detect a precursor of the surge, based on an analysis value (Page 495, Col 1, paragraph 1) obtained by the chaotic time series analysis (Page 495, Col 1, paragraph 1- Col 2, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yeung’s stall detection algorithm to be performed as a chaotic time series analysis to detect a variety of changes in the compressor and to see the pre-stall dynamic behavior (Pag 493, paragraph 1).
Regarding claim 2, Yeung discloses all of the above limitations. However, Yeung is silent as to:
wherein the detecting unit is configured to detect a precursor of the surge, based 25on the analysis value and the number of revolutions of the impeller.
From the same field of endeavor, Bright teaches: 
wherein the detecting unit is configured to detect a precursor of the surge, based 25on the analysis value and the number of revolutions of the impeller (Page 492, Col 2, Paragraph 2-4).
The claim modification is made in claim 1.
Regarding claim 3, Yeung discloses:
wherein the detecting unit is configured to detect a precursor of the surge, based on an amount of change in the analysis value caused by a change in operation 30condition of the compressor (Fig 2; Col 5, line 11-25: 42 and 38 compare the values to determine stall precursors to prevent a surge and stall).
Regarding claim 13, Yeung discloses:
wherein the time series data includes at least two of outlet time series data constituted by a detection value of an outlet sensor installed in the outlet piping position (30 receives pressure and velocity from P2 in the compressor 14), inlet time series data constituted by a detection value of an inlet sensor installed in the inlet piping position (30 receives pressure and velocity from P1 in the compressor 14), and near-blade time series data 15constituted by a detection value of a near-blade sensor installed in the intermediate position (30 receives pressure and velocity from multiple points in the compressor 14).
However, Yeung is silent as to: 
the detecting unit is configured to detect a precursor of the surge, based on a plurality of the analysis values obtained by the chaotic time series analysis of each of a plurality of pieces of the time series data.
From the same field of endeavor, Bright teaches: 
the detecting unit is configured to detect a precursor of the surge, based on a plurality of the analysis values obtained by the chaotic time series analysis of each of a plurality of pieces of the time series data (Page 495, Col 1, paragraph 1- Col 2, paragraph 1).
The claim modification is made in claim 1.
Regarding claim 14, Yeung discloses:
wherein the detecting unit is configured to determine whether, when detecting a precursor of the surge, the precursor of the surge that is detected is a precursor or an occurrence of a pre-surge, based on the plurality of analysis values (Fig 2; Col 5, line 11-25: 42 and 38 compare the values to determine stall precursors to prevent a surge).
Regarding claim 15, Yeung discloses:
a suppression unit (Fig 2: 44, 46 and 32) configured to perform suppression control for preventing an occurrence of the surge in a case where a precursor of the surge 30is detected (Col 4, line 49-55: 44 provides instructions to 32 to control the compressor).
Regarding claim 16, Yeung discloses:
A surging precursor detecting method (Fig 2: 34) of detecting a precursor of a surge (Col 4, line 27: 34 extracts data from sensors and finds stall precursors and surges (Col 5, line 11-25)) of a compressor (14) including a housing portion (Fig 1: 12) housing a blade (Blades of 14) including 
a rotary blade of an impeller and configured to compress a fluid (14 receives air and compresses air) supplied from 10an inlet piping portion (16) and discharge the fluid to an outlet piping portion (Outlet of 14 into the combustor), 
the surging precursor detecting method comprising the steps of: acquiring time series data of a state quantity (Fig 2; Col 4, line 19-41: 32 collects pressure and velocity in real time) having a correlation with internal pressure in at least one position of an inlet piping position in the inlet piping portion (30 receives P1), an outlet piping position in 15the outlet piping portion (30 receives P2), and an intermediate position between the inlet piping position and the outlet piping position (30 receives pressure and velocity from multiple points in the compressor 14).
However, Yeung is silent as to: 
performing a chaotic time series analysis on the time series data with the number of embedded dimensions being not less than three; and detecting a precursor of the surge, based on an analysis value obtained by the chaotic time series analysis.
From the same field of endeavor, Bright teaches: 
performing a chaotic time series analysis on the time series data (Pages 293-294) with the number of embedded dimensions being not less than three(Pages 295, Col 2, paragraph 3 starting with “Data from”);
and detecting a precursor of the surge, based on an analysis value (Page 495, Col 1, paragraph 1) obtained by the chaotic time series analysis (Page 495, Col 1, paragraph 1- Col 2, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yeung’s stall detection algorithm to be performed as a chaotic time series analysis to detect a variety of changes in the compressor and to see the pre-stall dynamic behavior (Pag 493, paragraph 1).
Regarding claim 17, Yeung discloses: 
A non-transitory computer readable medium (Fig 2: 34) storing a program (a stall detection algorithms) for detecting a precursor of a surge (Col 4, line 27: 34 extracts data from sensors and finds stall precursors and surges (Col 5, line 11-25)) of a compressor (14) including a housing portion (Fig 1: 12) housing a blade (Blades of 14) including
a rotary blade of an impeller and configured to compress a fluid (14 receives air and compresses air) supplied from 10an inlet piping portion (16) and discharge the fluid to an outlet piping portion (Outlet of 14 into the combustor), 
the program causing a computer (Fig 2: P1, P2, 30, 32, 33, 34, 36, 38, 40, 42, 44, 46) to achieve: 15 an acquisition unit (Fig 2: 32) configured to acquire time series data of a state quantity (Col 4, line 19-41: 32 collects pressure and velocity in real time) having a correlation with internal pressure in at least one position of an inlet piping position in the inlet piping portion (30 receives P1), an outlet piping position in 15the outlet piping portion (30 receives P2), and an intermediate position between the inlet piping position and the outlet piping position (30 receives pressure and velocity from multiple points in the compressor 14); 
an analysis unit (34 and 36) configured to perform a stall detection algorithms (36) on the time series data with the number of embedded dimensions being not less than three (Col 4, line 19-41: Data is analyzed from all of the sensors); and
a detecting unit (40, 42 and 38) configured to detect a precursor of the surge, based on an analysis value (38) obtained by a stall detection algorithms (38 and 42 are compared).
However, Yeung is silent as to: 
an analysis unit configured to perform a chaotic time series analysis on the time series data with the number of embedded dimensions being not less than three; and 20
a detecting unit configured to detect a precursor of the surge, based on an analysis value obtained by the chaotic time series analysis.
From the same field of endeavor, Bright teaches: 
an analysis unit configured to perform a chaotic time series analysis on the time series data (Pages 293-294) with the number of embedded dimensions being not less than three (Pages 295, Col 2, paragraph 3 starting with “Data from”); and 20
a detecting unit configured to detect a precursor of the surge, based on an analysis value (Page 495, Col 1, paragraph 1) obtained by the chaotic time series analysis (Page 495, Col 1, paragraph 1- Col 2, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yeung’s stall detection algorithm to be performed as a chaotic time series analysis to detect a variety of changes in the compressor and to see the pre-stall dynamic behavior (Pag 493, paragraph 1).
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 6506010 and Bright et al. “Stall precursor Identification in High-Speed Compressor Stages using Chaotic Time Series Analysis Methods” (Journal of Turbomachinery Vol 119). as applied to claim 3 above, and further in view of Moeckel et al. US 10408217.
Regarding claim 4, Yeung discloses:
the time series data (Fig 2: 32) includes outlet time series data constituted by a detection value of an outlet sensor installed in the outlet piping position (30 receives P2).
However, Yeung are silent as to:
wherein the outlet piping position is a position in the outlet piping portion separated downstream from a trailing edge of the blade by not less than an 35outlet height of the impeller.
From the same field of endeavor, Moeckel teaches: 
wherein the outlet piping position is a position in the outlet piping portion separated downstream from a trailing edge of the blade by not less than an 35outlet height of the impeller (Fig 2: Pressure sensor 88 is a the trailing edge of the blades 58 and 62 and is above the height of the rotor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yeung to have the placements of the pressure sensor above the blades and at the intake before the blades, in the middle, and at the outlet after the blades to take the pressure over the length of compressor and to be put into the controller to obtain the desired performance of the compressor (Col 3, line 29-44).
Regarding claim 5, Yeung discloses:
wherein 40the detecting unit is configured to detect, as a precursor of the surge, a case where an amount of change in the analysis value obtained by an analysis of the outlet time series data by the analysis unit changes beyond an outlet part38 threshold value determined according to a type of the analysis value as the operation condition changes  (Fig 2; Col 5, line 11-25: 42 and 38 compare the values to determine stall precursors to prevent a surge and stall).
Regarding claim 6, Yeung discloses all of the above limitations. However, Yeung is silent as to:
wherein the analysis value includes at least one of a Lyapunov exponent, KS 10entropy, or a translation error amount obtained by the chaotic time series analysis, and the detecting unit is configured to quantify the operation condition as a flow volume ratio of an inflow of gas to the housing portion to a surge occurrence flow rate determined according 15to the operation condition, and detect, as a precursor of the surge, a case where the Lyapunov exponent or the KS entropy increases beyond the outlet part threshold value as the flow volume ratio decreases on a high-speed side of the number of revolutions of the impeller, or a case where the Lyapunov exponent or the KS entropy changes 20beyond the outlet part threshold value as the flow volume ratio decreases on a low-speed side of the number of revolutions, or detect, as a precursor of the surge, a case where the translation error amount increases beyond the outlet part threshold value as the flow volume ratio decreases.
From the same field of endeavor, Bright teaches: 
wherein the analysis value includes at least one of a Lyapunov exponent, KS 10entropy, or a translation error amount obtained by the chaotic time series analysis (Page 493, Col 2, paragraph 1: Kolmogorov entropy, Lyapunov exponent and correlation dimension static are found), and 
the detecting unit is configured to quantify the operation condition as a flow volume ratio of an inflow of gas to the housing portion to a surge occurrence flow rate determined according 15to the operation condition, and detect, as a precursor of the surge, a case where the Lyapunov exponent or the KS entropy increases beyond the outlet part threshold value as the flow volume ratio decreases on a high-speed side of the number of revolutions of the impeller, or a case where the Lyapunov exponent or the KS entropy changes 20beyond the outlet part threshold value as the flow volume ratio decreases on a low-speed side of the number of revolutions, or detect, as a precursor of the surge, a case where the translation error amount increases beyond the outlet part threshold value as the flow volume ratio decreases (Page 495, Col 1, paragraph 1: Kolmogorov entropy is calculation for the original data points of the operation condition and if the entropy is lower than the new data then the data is not just noise a or random; this is based off of the calculations on page 494).
The claim modification is made in claim 1.
Regarding claim 7, Yeung discloses:
the time series data (Fig 2: 32) includes inlet time series data constituted by a detection value of an inlet sensor installed in the inlet piping position (30 receives P1).
However, Yeung are silent as to:
wherein the inlet piping position is a position in the inlet piping portion separated upstream from a leading edge of the blade by not less than an inlet height of the impeller.
From the same field of endeavor, Moeckel teaches: 
wherein the inlet piping position is a position in the inlet piping portion separated upstream from a leading edge of the blade by not less than an inlet height of the impeller (Fig 2: Pressure sensor 88 is a the leading edge of the blades 58 and 62 and is above the height of the rotor).
The claim modification is made in claim 4.
Regarding claim 8, Yeung discloses:
wherein 40the detecting unit is configured to detect, as a precursor of the surge, a case where an amount of change in the analysis value obtained by an analysis of the inlet time series data by the analysis unit changes beyond an inlet part38 threshold value determined according to a type of the analysis value as the operation condition changes  (Fig 2; Col 5, line 11-25: 42 and 38 compare the values to determine stall precursors to prevent a surge and stall).
Regarding claim 9, Yeung discloses all of the above limitations. However, Yeung is silent as to:
wherein39  the analysis value includes at least one of a Lyapunov exponent, KS entropy, or a translation error amount obtained by the chaotic time series analysis, and the detecting unit is configured to quantify the operation condition as a flow volume ratio of an inflow of 10gas to the housing portion to a surge occurrence flow rate determined according to the operation condition, and detect, as a precursor of the surge, a case where the Lyapunov exponent or the KS entropy decreases beyond the inlet part threshold value as the flow volume ratio decreases, or 15detect, as a precursor of the surge, a case where the translation error amount decreases beyond the inlet part threshold value as the flow volume ratio decreases on a high-speed side of the number of revolutions of the impeller, or a case where the translation error amount increases beyond the inlet part threshold value as the flow volume ratio decreases on a low-speed side of the 20number of revolutions.
From the same field of endeavor, Bright teaches: 
wherein the analysis value includes at least one of a Lyapunov exponent, KS 10entropy, or a translation error amount obtained by the chaotic time series analysis (Page 493, Col 2, paragraph 1: Kolmogorov entropy, Lyapunov exponent and correlation dimension static are found), and 
the detecting unit is configured to quantify the operation condition as a flow volume ratio of an inflow of 10gas to the housing portion to a surge occurrence flow rate determined according to the operation condition, and detect, as a precursor of the surge, a case where the Lyapunov exponent or the KS entropy decreases beyond the inlet part threshold value as the flow volume ratio decreases, or 15detect, as a precursor of the surge, a case where the translation error amount decreases beyond the inlet part threshold value as the flow volume ratio decreases on a high-speed side of the number of revolutions of the impeller, or a case where the translation error amount increases beyond the inlet part threshold value as the flow volume ratio decreases on a low-speed side of the 20number of revolutions (Page 495, Col 1, paragraph 1: Kolmogorov entropy is calculation for the original data points of the operation condition and if the entropy is lower than the new data then the data is not just noise a or random; this is based off of the calculations on page 494).
The claim modification is made in claim 1.
Regarding claim 10, Yeung discloses:
the time series data (Fig 2: 32) includes near-blade time series data constituted by a detection value of a near-blade sensor installed in the intermediate piping position (30 receives pressure and velocity from multiple points in the compressor 14).
However, Yeung are silent as to:
wherein the intermediate position is a position between the outlet piping position and the inlet piping position.
From the same field of endeavor, Moeckel teaches: 
wherein the intermediate position is a position between the outlet piping position and the inlet piping position (Fig 2: Pressure sensor 88 is a the leading edge of the blades 58 and 62 and is above the height of the rotor).
The claim modification is made in claim 4.
Regarding claim 11, Yeung discloses:
wherein 40the detecting unit is configured to detect, as a precursor of the surge, a case where an amount of change in the analysis value obtained by an analysis of the near-blade time series data by the analysis unit changes beyond a vicinity part38 threshold value determined according to a type of the analysis value as the operation condition changes  (Fig 2; Col 5, line 11-25: 42 and 38 compare the values to determine stall precursors to prevent a surge and stall).
Regarding claim 12, Yeung discloses all of the above limitations. However, Yeung is silent as to:
wherein the analysis value includes at least one of a Lyapunov exponent, KS entropy, or a translation error amount obtained by the chaotic time series analysis, and the detecting unit is configured to 40quantify the operation condition as a flow volume ratio of an inflow of gas to the housing portion to a surge occurrence flow rate determined according to the operation condition, and 40 detect, as a precursor of the surge, a case where the Lyapunov exponent, the KS entropy, or the translation error amount increases beyond the vicinity part threshold value as the flow volume ratio decreases on a low-speed side of the number of revolutions.
From the same field of endeavor, Bright teaches: 
wherein the analysis value includes at least one of a Lyapunov exponent, KS 10entropy, or a translation error amount obtained by the chaotic time series analysis (Page 493, Col 2, paragraph 1: Kolmogorov entropy, Lyapunov exponent and correlation dimension static are found), and 
the detecting unit is configured to 40quantify the operation condition as a flow volume ratio of an inflow of gas to the housing portion to a surge occurrence flow rate determined according to the operation condition, and 40 detect, as a precursor of the surge, a case where the Lyapunov exponent, the KS entropy, or the translation error amount increases beyond the vicinity part threshold value as the flow volume ratio decreases on a low-speed side of the number of revolutions (Page 495, Col 1, paragraph 1: Kolmogorov entropy is calculation for the original data points of the operation condition and if the entropy is lower than the new data then the data is not just noise a or random; this is based off of the calculations on page 494).
The claim modification is made in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10662959 discloses a similar system to analyze data as present application.  US 20040068387, US 5448881 and US 6536284 discloses a similar stall precursor measurement system with real time control system similar to present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745